Citation Nr: 1511378	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  07-24 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for sleep apnea, including secondary to service-connected posttraumatic stress disorder.

2.  Entitlement to service connection for a skin disorder, to include as a manifestation of an undiagnosed illness.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disability; and if so, whether the reopened claim should be granted.

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for headaches, including as a manifestation of an undiagnosed illness or secondary to service-connected posttraumatic stress disorder; and if so, whether the reopened claim should be granted.

5.  Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder.

REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from April 1989 to April 1993.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2005 and July 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Board's decision below has reopened the Veteran's claims seeking entitlement to service connection for a low back disability and for headaches.  The reopened claims, along with the remaining issues on appeal, are addressed in the Remand portion of the decision below.


FINDINGS OF FACT

1.  In an unappealed rating decision issued in March 1996, the RO denied the Veteran's original claim seeking entitlement to service connection for a low back disability. 

2.  Evidence received since the RO's March 1996 rating decision is new and material, and combined with VA's duty to assist, raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a low back disability.

3.  In an unappealed rating decision issued in May 2003, the RO reopened and then denied on its merits the Veteran's claim seeking entitlement to service connection for headaches, to include as a manifestation of an undiagnosed illness.

4.  Evidence received since the RO's May 2003 rating decision is new and material, and combined with VA's duty to assist, raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for headaches, including secondary to service-connected posttraumatic stress disorder (PTSD) or as a manifestation of an undiagnosed illness.


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim of entitlement to service connection for a low back disability have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  The criteria for reopening the claim of entitlement to service connection for headaches, including secondary to service-connected PTSD or as a manifestation of an undiagnosed illness, have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA is required to meet the notice and duty to assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  Given the favorable outcome on the issues addressed herein, no conceivable prejudice to the Veteran could result in issuing this decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

In order to reopen a claim which has been previously denied and which is final, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

A.  Low Back Disability

In a March 1996 rating decision, the RO denied the Veteran's original claim seeking entitlement to service connection for a low back disability.  Although notified of this decision that same month, the Veteran did not timely file an appeal and no additional pertinent evidence was received in the year following this decision.  38 C.F.R. 3.156(b).  Under these circumstances, the March 1996 rating decision is final.  See 38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.201, 20.302.  

The RO's March 1996 rating decision found that while the Veteran's service treatment records showed treatment for mechanical back pain in May 1989, there was no current evidence of a chronic low back disability.

In November 2004, the Veteran filed a claim to reopen the issue of entitlement to service connection for a low back disability.  In support of this claim, the Veteran submitted evidence of a current low back disability, including a January 2009 MRI examination report which concluded with an impression of multiple mild disc bulges.  Moreover, a May 2007 treatment summary letter from VA physician, S.K., M.D., included a medical opinion that it is more likely than not that the Veteran's low back pain was caused or aggravated by his military service.

Evidence received since the March 1996 rating decision is not cumulative or redundant of the evidence previously of record.  In addition, it raises a reasonable possibility of substantiating the Veteran's claim.  See Justus v. Principi, 3 Vet. App. 510 (1992); Shade v. Shinseki, 24 Vet. App. 110 (2010) (finding that new evidence would raise a reasonable possibility of substantiating a claim if, when considered with the old evidence, it would at least trigger VA's duty to assist by providing a medical opinion).  Therefore, it is new and material, and reopening the claim of entitlement to service connection for a low back disability is warranted.

B.  Headaches

In a May 2003 rating decision, the RO reopened and then denied on its merits the Veteran's claim seeking entitlement to service connection for headaches, to include as a manifestation of an undiagnosed illness.  Although notified of this decision that same month, the Veteran did not timely file an appeal and no additional pertinent evidence was received in the year following this decision.  38 C.F.R. 3.156(b).  Under these circumstances, the May 2003 rating decision is final.  See 38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.201, 20.302.  

The RO's May 2003 rating decision found that a chronic headache disability was not shown during the Veteran's military service, and that there was no evidence linking the Veteran's current headaches to his military service.  

In November 2004, the Veteran filed his present claim to reopen the issue of entitlement to service connection for headaches, including as a manifestation of an undiagnosed illness or secondary to his service-connected PTSD.  At his October 2014 video conference hearing before the Board, the Veteran testified that he first started having headaches during his military service, and that he has continued to have frequent headaches ever since.  He also testified that the severity of his headaches have been aggravated by his service-connected PTSD.  The Board finds the Veteran's testimony, when combined with service treatment records noting his inservice complaints of headaches, triggers VA's duty to assist by providing a medical opinion. See Shade, 24 Vet. App. at 110.  Therefore, new and material evidence has been received, and reopening the claim of entitlement to service connection for headaches, including as a manifestation of an undiagnosed illness or secondary to service-connected PTSD, is warranted.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a low back disability is reopened, and to that extent only, the appeal is granted.  

New and material evidence having been submitted, the claim of entitlement to service connection for headaches, including as a manifestation of an undiagnosed illness or secondary to service-connected PTSD, is reopened, and to this extent only, the appeal is granted.


REMAND

The Veteran is seeking entitlement to service for a lumbar spine disability, headaches, sleep apnea, and a skin disability.  He is also seeking an increased initial evaluation for his service-connected PTSD.

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

I.  Additional Records Available

During his October 2014 video conference hearing before the Board, the Veteran reported receiving ongoing psychiatric and medical care treatment from the VA medical centers in Fresno and Oakhurst, California.  Given his testimony, along with the passage of time, the RO must request that the Veteran identify all treatment providers he has seen during the course of this appeal, and then assist the Veteran in obtaining those treatment records.

II. Social Security Records 

A May 2007 VA treatment report noted that the Veteran was seeking a letter in support of his pending claim for disability benefits from the Social Security Administration (SSA).  Under these circumstances, an attempt should be made by the RO, with the assistance of the Veteran, to obtain these records.  See Golz v. Shineski, 590 F.3d 1317 (Fed Cir. 2009); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

III. Low Back Disability

The Veteran contends that his low back disability was the result of an inservice injury during basic training.  A May 1989 service treatment report noted his complaints of a pulled lower back.  The report concluded with a diagnosis of mechanical back pain.

Post service treatment reports reflect a current low back disability, including multiple mild disc bulges.  A May 2007 treatment summary letter from VA physician, S.K., M.D., includes an opinion that it is more likely than not that the Veteran's low back pain was caused or aggravated by his military service.  It is unclear from the letter what records, if any, were reviewed by the VA physician prior to rendering this opinion.  The VA physician also failed to provide any support rationale for this opinion. 

In March 2014, the Veteran underwent a VA examination of the back.  The examiner noted that the Veteran's claims file had been reviewed.  The examination report noted the Veteran's history of an inservice injury to his low back, and that his back has continued to cause him pain ever since.  It also noted a current diagnosis of intervertebral disc syndrome of the lumbar spine with mild sciatica.  The examiner then opined that the Veteran's low back disability was less likely as not caused by or a result of his back pain during service.  In support of this opinion, the VA examiner noted that there "was only one record found about a back strain in 1989 and nothing follows."  The examiner also noted that the Veteran's post service employment as a tree trimmer and driver "could have aggravated" his current back condition.

The Board finds this medical opinion to be inadequate.  While the supporting rationale suggests there were no complaints of back pain for years after the Veteran's inservice treatment for mechanical back pain, a review of the record reveals that the Veteran filed a claim seeking service connection for low back pain in May 1995.  Moreover, his history of an inservice fall and low back pain was noted in a May 1995 VA Persian Gulf War examination and a June 1995 VA general physical examination.  Thereafter, a June 2004 VA treatment report noted his complaints of a sore low back, and a January 2005 x-ray examination of the lumbar spine revealed an impression of mild osteoporosis.  More recently, a January 2009 MRI examination of the lumbar spine revealed multiple mild disc bulgings.  
Thus, it is unclear from the rationale given if these records were actually considered by the VA examiner.  In addition, the VA examiner's opinion that the Veteran's current back disability "could have been aggravated" by his post service employment suggests that the Veteran had an existing back disability when he left military service.  Accordingly, the medical opinion is inadequate and unclear.

Under these circumstances, the RO must schedule the Veteran for the appropriate examination to obtain a medical opinion regarding the etiology of his current low back disability.  38 C.F.R. § 3.159(c)(4)(i); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination, the examination must be adequate); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

IV. Sleep Apnea

The Veteran contends that he developed sleep apnea during his active duty service.  Alternatively, he claims that his current sleep apnea was caused or aggravated by his service-connected PTSD.

A review of the Veteran's claims file reveals that he has been diagnosed with sleep apnea.  At his hearing October 2014 video conference hearing before the Board, the Veteran, and his spouse, reported that he first started to experience loud snoring and apnea upon his return from military service in the Persian Gulf.  Under these circumstances, the Board finds that an examination is necessary to determine whether the Veteran's current sleep apnea was incurred in or aggravated during his military service, or was caused or aggravated by his service-connected PTSD.  McLendon, 20 Vet. App. 79.  

V.  Headaches

A review of the Veteran's service treatment records revealed complaints of and treatment for headaches.  Specifically, a June 1992 treatment report noted that he had pain in his ears which caused daily headaches.  A November 1992 treatment report noted his complaints of sore throat and headaches.  A January 1993 treatment report noted the Veteran's complaints of flu like symptoms with headaches all night.

In May 1995, the Veteran filed his original claim seeking service connection for headaches.  More recently, he testified that he has continued to have headaches ever since his military service.  Alternatively, he claims that his headaches are secondary to his service-connected PTSD or a manifestation of an undiagnosed illness.

Under these circumstances, the Board finds that an examination is necessary to identify any current headache disorder found and to determine whether any such disability was incurred in or aggravated during the Veteran's military service; or was caused or aggravated by his service-connected PTSD; or is a manifestation of 

an undiagnosed illness.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Jandreau v. Nicholson, 492 F.3d. 1372, 1377 n.4 (Fed. Cir. 2007) (holding that a layperson is competent to identify observable symptoms). 

V.  PTSD

At his October 2014 hearing before the Board, the Veteran testified that manifestations of his service-connected PTSD had continued to worsen.  Given these allegations, along with his contentions concerning the availability of additional treatment records, the RO must schedule the Veteran for a new VA examination to determine the current severity of his PTSD.  38 C.F.R. § 3.159(c)(4)(i); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of his response, the RO must obtain all available treatment reports from the VA Medical Centers in Fresno and Oakhurst, California, since April 2014, and all materials from SSA, to include any medical records, relating to the Veteran's claim of disability benefits.

All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, 

the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  After completion of the foregoing, the Veteran must be afforded the appropriate VA examination to determine the whether a low back disability is related to his military service.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

Based on the clinical examination, a review of the evidence of record, including his inservice treatment for mechanical low back pain in May 1989, and with consideration of the Veteran's statements and testimony, the examiner must separately identify each low back disability previously or currently found; and for each low back disability identified, the examiner must indicate whether it was caused or aggravated by the Veteran's military service.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.  

3.  The Veteran must be afforded an appropriate examination to determine whether his current sleep apnea is related to his military service, or whether it was caused or aggravated by his service-connected PTSD.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the lay statements and testimony from the Veteran and his spouse regarding the history of sleeping habits, the examiner must state whether the any currently or previously diagnosed sleep apnea is related to his active duty military service, from April 1989 to April 1993; and if not, the examiner must indicate whether it was caused or permanently aggravated, to any degree, by his service-connected PTSD.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

4.  The Veteran must be afforded the appropriate examination determine whether a headache disorder is related to the Veteran's military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all electronic records must be made available to the examiner.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the lay statements and testimony from the Veteran and his spouse, the examiner must state whether any currently or previously diagnosed headache disorder was incurred or aggravated during the Veteran's military service.  If not, the examiner must provide an opinion as to whether any current headache disorder was caused or permanently aggravated, to any degree, by his service-connected PTSD.   

If the examiner finds that the Veteran's headaches are not due to a diagnosable disorder, the examiner must 

render an opinion as to whether such signs or symptoms represent an objective indication of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multi-symptom illness related to the Veteran's Persian Gulf War service.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

5.  The Veteran must be afforded the appropriate VA examination to determine the current severity of his service-connected PTSD.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings necessary to rate the Veteran's PTSD must be reported in detail, to include the presence or absence, frequency, and severity of the Veteran's PTSD symptoms to include: affect; speech; panic attacks; ability to understand complex commands; short- and long-term memory; judgment; abstract thinking; motivation; mood; ability to establishing and 

maintaining effective work and social relationships; suicidal and/or homicidal ideations; obsessional rituals; ability to function independently, appropriately, or effectively; impulse control; neglect of personal appearance and hygiene; ability to adapt to stressful circumstances; delusions or hallucinations; general behavior; persistent danger of hurting self or others; ability to perform activities of daily living; and orientation.  

6.  The RO must notify the Veteran that it is his responsibility to report for all examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

7.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be adjudicated.  If a benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


